Exhibit 10.132

IBM Corporation/ Brocade Communications Systems, Incorporated.

Amendment # 6 to Goods Agreement

10/22/2010

This Amendment No. 6, (“Amendment”) amends the terms and conditions of Goods
Agreement # (Buyer #4999RO0015 and Supplier # ROC-P-68) (“GA”) between
International Business Machines Corporation (“Buyer”) and Brocade Communications
Systems, Incorporated (“Supplier”). Unless otherwise noted, this Amendment is
effective upon signature of both parties. Transactions performed under this
Amendment will be conducted in accordance with and be subject to the terms and
conditions of this Amendment and the GA, and any applicable Work Authorizations
“(WA’s”). Any capitalized terms not defined in this Amendment will have the
meaning set forth in the GA. In the event of a conflict in the terms of this
Amendment and that of the BA or SOW, the order of precedence will be: (i) this
Amendment, (ii) the GA.

The parties agree to amend the GA as follows:

 

1. Delete Section 8.1, Paragraph 1, “Microcode License” in its entirety and
replace with the following Section 8.1, Paragraph 1:

 

  •  

Microcode License – Supplier hereby grants Buyer a non-exclusive, worldwide,
right and license under all applicable intellectual property rights of Supplier
to (i) use, execute and display all device drivers, firmware and software of
Supplier used in the support and operation of the Products, including upgrades,
updates, bug fixes or back-up versions of the same (“the Microcode”), in object
code format only, in conjunction with, or for use with the Products,
(ii) reproduce, distribute and license the Microcode, in object code format
only, as part of, in conjunction with or for use with the Products sold or
leased by Buyer to end users and as part of a standalone diagnostic, update,
utility or CIM/CDM Provider distributed by Buyer, (iii) reproduce and distribute
the Microcode, in object code format only, without any requirement that the
Microcode be distributed with or used with the Products, but when the Microcode
is included in Buyer’s software for use on a system that does not contain a
Product, Buyer shall ensure that the Microcode is not evoked and remains latent
at all times; and (iv) to authorize, license and sublicense third parties to do
any, some or all of the foregoing. Buyer shall distribute the Microcode (as
incorporated into the Products) with an end user agreement which is legally
enforceable in the jurisdiction within which the Products are distributed, and
which is no less protective of Supplier’s rights than this Agreement. All rights
in and to the Microcode which are not granted to Buyer herein are expressly
reserved to Supplier.

This Amendment and the GA as amended, are the sole and exclusive statement of
the of the agreement between the parties with regard to the subject matter of
this Amendment, and they supersede and replace any other agreement or
understanding, whether written or oral, with regard to the subject matter. Any
signed copy of this Amendment made by reliable means (e.g. photocopy or
facsimile) shall be considered an original.

The Parties hereto have caused this Amendment to be signed by their respective
duly authorized representatives.



--------------------------------------------------------------------------------

 

IBM Corporation/ Brocade Communications Systems, Incorporated.

Amendment # 6 to Goods Agreement

10/22/2010

 

AGREED AND ACCEPTED TO:       AGREED AND ACCEPTED TO:

INTERNATIONAL BUSINESS

MACHINES CORPORATION

      BROCADE COMMUNICATIONS SYSTEMS, INCORPORATED

By: /s/ Kristin Styers

   10/27/10      

By: /s/ Andrew Vandeveld

   28-Oct-2010 Supplier Signature    Date       Buyer Signature    Date Kristin
Styers      

Andrew Vandeveld

     Printed Name          Printed Name                Title & Organization   
Man. Networking and Comm.    Title & Organization   

Buyer Address:

3039 Cornwallis Road

RTP, NC 27709

        

Buyer Address:

350 Holger Way

San Jose, CA 95134

  

 

        

BROCADE COMMUNICATIONS

SWITZERLAND, SARL

        

By: /s/ Alberto Soto

   29-October-2010          Buyer Signature    Date         

Alberto Soto

              Printed Name                         Title & Organization    Vice
President EMEA